Citation Nr: 0737398	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-28 868	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophreniform 
disorder, claimed as a nervous condition.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, the Board issued a decision on January 3, 2006, 
which in pertinent part, denied the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a schizophreniform disorder, claimed 
as a nervous condition.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in July 2007, the Court 
remanded the issue to the Board.  However, the Board notes 
that the July 2007 Court order did not actually vacate the 
Board's decision as it pertained to the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a schizophreniform disorder, 
claimed as a nervous condition.  Nevertheless, the Board 
considers vacatur of the January 3, 2006, Board decision with 
respect to that issue inherent to the July 2007 Court Order.

Accordingly, the January 3, 2006, Board decision addressing 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
schizophreniform disorder, claimed as a nervous condition, is 
vacated.  A new decision is being simultaneously rendered on 
that matter, and that decision will be entered as if the 
January 3, 2006, Board decision had never been issued.


ORDER

The January 3, 2006, Board decision on the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a schizophreniform disorder, 
claimed as a nervous condition, is vacated.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


